DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 9, 2022 has been entered. Claims 12-15 and 17-24 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 101 rejections previously set forth in the Non-Final Office Action mailed November 9, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 12-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2014/0303900 A1; .
With respect to claims 12 and 20:
	Rahman teaches 
A system comprising: (See at least Rahman: Abstract; paragraph(s) [0062])
A method comprising: (See at least Rahman: paragraph(s) [0073])
a crypto coin assignment system comprising a blockchain server that assigns a number of crypto coins to an individual based on at least one of a total number of individuals participating in a physical exertion activity directed at improving health or...; (By disclosing, expert, ideal or instructional motion profile templates may be implemented with a feedback and/or reward system, which may offer a user incentives (e.g., points, real or virtual coins, gifts, etc.), encouragement, or offers (e.g., discounts on products or services related to the activity, access to exclusive events, etc.) associated with a user's improvement in reference to a motion profile template. See at least Rahman: paragraph(s) [0099])
a first sensor that produces a first metric at a first instant in time, the first metric based on sensing the physical exertion activity performed by an individual; (By disclosing, the exchanged data may include personal physiological data and data derived from sensory-based user interfaces ("UI"). See at least Rahman: paragraph(s) [0043] & [0119])
a second sensor that produces a second metric at the first instant in time, the second metric based on monitoring a bodily function of the individual; and (By disclosing, the exchanged data may include personal physiological data and data derived from sensory-based user interfaces ("UI"). See at least Rahman: paragraph(s) [0043] & [0119])
a user device configured to: (By disclosing, band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features. See at least Rahman: paragraph(s) [0071])
receive the first metric from the first sensor via a wireless communication link; (By disclosing, band 104 may capture (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)). See at least Rahman: paragraph(s) [0042]-[0043] & [0045]; Fig. 1)
receive the second metric from the second sensor via a wireless communication link; (As stated above, by disclosing the band. See also at least Rahman: paragraph(s) [0079]; Fig. 11)
verify, based on correlating the second and first metrics, that the physical exertion activity based on the sensing at the first sensor is not provided in accordance with a cheating attempt but instead is originated by the individual, ...;... (By disclosing, a "movement language" may refer to the description of a given movement as one or more inputs (e.g., sensory, manual, or other inputs) that may be transformed into a discrete set of data that, when observed again, can be identified as correlating to a given movement. In addition, using distributed sensor 124, a biometric signature (e.g., fingerprint, retinal or iris vascular pattern, or others) may be gathered and transmitted to bands 104-112 that, when combined with other data, determines that a given user has been properly identified and, as such, authenticated. See at least Rahman: paragraph(s) [0111] & [0045])
communicate, to the crypto coin assignment system, an award of the number of crypto coins to the individual, subject to the physical exertion activity of the individual satisfying the health improvement target and ... (By disclosing, expert, ideal or instructional motion profile templates may be implemented with a feedback and/or reward system, which may offer a user incentives (e.g., points, real or virtual coins, gifts, etc.), encouragement, or offers (e.g., discounts on products or services related to the activity, access to exclusive events, etc.) associated with a user's improvement in reference to a motion profile template. See at least Rahman: paragraph(s) [0099], [0086], [0091] & [0093])
	However, Rahman does not teach ...a crypto coin assignment that is correlated to a market value of a cryptocurrency, and ...wherein correlating the second metric to the first metric comprises verifying that a separation distance between the first sensor and the user device is within a threshold separation distance by evaluating a signal strength associated with receiving the first metric from the first sensor; evaluate the physical exertion activity with respect to a health improvement target assigned to the individual, and ...subject to the 
	Tran, directed to smart device and thus in the same field of endeavor, teaches 
...a crypto coin assignment that is correlated to a market value of a cryptocurrency (By disclosing, since PHR data is managed on the blockchain a consumer and/or company can grant access to a payer to this data such that the payer can perform group analysis of an individual or an entire company's employee base including individual wellness data and generate a risk score of the individual and/or organization. See at least Tran: paragraph(s) [0315], [0365] & [0368])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion profile templates and movement languages for wearable devices teachings of Rahman to incorporate the smart device teachings of Tran for the benefit of blockchain for tamperproof origin and shipping supply chain authentication of genuine medical products. (See at least Tran: paragraph(s) [0367])
However, Rahman and Tran do not teach ...wherein correlating the second metric to the first metric comprises verifying that a separation distance between the first sensor and the user device is within a threshold separation distance by 
Oliver, directed to human activity reporting system and thus in the same field of endeavor, teaches 
...wherein correlating the second metric to the first metric comprises verifying that a separation distance between the first sensor and the user device is within a threshold separation distance by evaluating a signal strength associated with receiving the first metric from the first sensor; (By disclosing, the signal strength is used to verify the separation distance between the Entity Detection Device 110 and the Mobile Computing Device 102. Also, the threshold distance may be set for the signal strength and corresponding distance. See at least Oliver: paragraph(s) [0137], [0045], [0087], [0097] & [0100]; Fig. 1)
...communicate, to the crypto coin assignment system, an award of the number of crypto coins to the individual, subject to the physical exertion activity of the individual satisfying the health improvement target and subject to the verifying that the separation distance between the first sensor and the user device is within the threshold separation distance. (As stated above and by further disclosing, the award may be subject to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rahman and Tran to incorporate the human activity reporting system teachings of Oliver for the benefit of detecting and reporting human activity, so as to report, record or reward correct and incorrect human activities, behaviours or habits. (See at least Oliver: paragraph(s) [0002])
However, Rahman, Tran, and Oliver do not teach ...evaluate the physical exertion activity with respect to a health improvement target assigned to the individual.
Hoffman, directed to athletic activity user experience and environment and thus in the same field of endeavor, teaches 
...evaluate the physical exertion activity with respect to a health improvement target assigned to the individual; and (By disclosing, a reward for accomplishing a goal. See at least Hoffman: paragraph(s) [0067] & [0078])
Furthermore, Hoffman, in the same field of endeavor, further teaches 
...verify, based on correlating the second and first metrics, that the physical exertion activity based on the sensing at the first sensor is not provided in accordance with a cheating attempt but instead is originated by the individual, ...; (By disclosing, certification may include insuring that the devices include adequate security components or software for preventing the falsification of athletic activity information (e.g., calories burned, miles run, steps taken) and corresponding activity points. See at least Hoffman: paragraph(s) [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rahman, Tran, and Oliver to incorporate the athletic activity user experience and environment teachings of Hoffman for the benefit of providing people with motivation to maintain a regular exercise program through feedback. (See at least Hoffman: paragraph(s) [0002]) 
With respect to claim 13:
	Rahman, Tran, Oliver, and Hoffman teach the system of claim 12, as stated above.
Tran, in the same field of endeavor, further teaches wherein the physical exertion activity comprises at least one of increasing muscle strength from a first level to a second level or moving a limb as a part of an exercise routine and wherein the first metric comprises a numerical value that quantifies the physical exertion activity. (By disclosing, a patient's Health BlockChain wallet stores all assets, which in turn store reference ids to the actual data, whether clinical documents in 
Hoffman, in the same field of endeavor, further teaches 
wherein the physical exertion activity comprises at least one of increasing muscle strength from a first level to a second level or moving a limb as a part of an exercise routine and wherein the first metric comprises a numerical value that quantifies the physical exertion activity.  (By disclosing, this target activity point may correspond, in one or more examples, to a number of activity points required to obtain a particular reward or to achieve some other goal (e.g., in a video game). See at least Hoffman: paragraph(s) [0085]-[0086])
With respect to claim 14:
	Rahman, Tran, Oliver, and Hoffman teach the system of claim 13, as stated above.
	Rahman further teaches wherein the bodily function comprises at least one of a heart rate, a blood pressure, a pulse rate, a blood oxygen level, or an amount of exuded perspiration. (By disclosing, sensor 212 (FIG. 2) may be implemented as accelerometer 302, altimeter/barometer 304, light/infrared ("IR") sensor 306, pulse/heart rate ("HR") monitor 308, audio sensor (e.g., microphone, transducer, or others) 310, pedometer 312, velocimeter 314, GPS receiver 316, 
With respect to claim 15:
	Rahman, Tran, Oliver, and Hoffman teach the system of claim 14, as stated above.
Rahman further teaches wherein correlating the second metric to the first metric comprises matching the at least one of the heart rate, the blood pressure, the pulse rate, the blood oxygen level, or the amount of exuded perspiration, to a nominal reference value associated with the physical exertion activity. (By disclosing, inference engine 1104 can be configured to compare data (or sets of data) against each other, thereby matching sensor data, as well as other data, to determine an activity or mode. Examples of activities that inference engine 1104 evaluates include sitting, sleeping, working, running, walking, playing soccer or baseball, swimming, resting, socializing, touring, visiting various locations, shopping at a store, and the like. These activities may be associated with different motions of the user, and, in particular, different 
With respect to claim 17:
	Rahman, Tran, Oliver, and Hoffman teach the system of claim 12, as stated above.
Rahman further teaches wherein the first sensor is located in a wearable device and the user device is one of a smartphone, a personal digital assistant (PDA), a personal computing device, or a tablet computer. (By disclosing, sensor 212 (FIG. 2) may be implemented as accelerometer 302, altimeter/barometer 304, light/infrared ("IR") sensor 306, pulse/heart rate ("HR") monitor 308, audio sensor (e.g., microphone, transducer, or others) 310, pedometer 312, velocimeter 314, GPS receiver 316, location-based service sensor (e.g., sensor for determining location within a cellular or micro-cellular network, which may or may not use GPS or other satellite constellations for fixing a position) 318, motion detection sensor 320, environmental sensor 322, chemical sensor 324, electrical sensor 326, or mechanical sensor 328. See at least Rahman: paragraph(s) [0051] & [0071])
Tran, in the same field of endeavor, further teaches wherein the first sensor is located in a wearable device and the user device is one of a smartphone, a personal digital assistant (PDA), a personal computing device, or a tablet computer. (See at least Rahman: paragraph(s) [0100] & [0093]-[0094])
With respect to claim 18:
	Rahman, Tran, Oliver, and Hoffman teach the system of claim 12, as stated above.
Rahman further teaches further comprising:
a transducer that translates the physical exertion activity performed by the individual to an electrical power output; and  (By disclosing, electrical sensor 326 and mechanical sensor 328 may be configured to include other types (e.g., haptic, kinetic, piezoelectric, piezomechanical, pressure, touch, thermal, and others) of sensors for data input to band 200, without limitation. See at least Rahman: paragraph(s) [0049], [0051] & [0054])
a power management system that conditions the electrical power output to at least one of operate a component in the user device, charge a rechargeable battery in the user device, or store charge in an electrical power storage device in the user device. (By disclosing, power may also be gathered from local power sources such as solar panels, thermo-electric generators, and kinetic energy generators, among others that are alternatives power sources to external power for a battery. These additional sources can either power the system directly or 
With respect to claim 19:
	Rahman, Tran, Oliver, and Hoffman teach the system of claim 12, as stated above.
Tran, in the same field of endeavor, further teaches further comprising:
a distributed ledger system containing records of crypto coin assignments made to one or more individuals participating in the physical exertion activity. (By disclosing, each of the datum captured is encoded with a distributed ledger or blockchain for subsequent verification and audit by the factory QA team, regulatory agency, product safety analyst, or consumers if needed. See at least Tran: paragraph(s) [0368] & [0410])
With respect to claim 21:
	Rahman, Tran, Oliver, and Hoffman teach the method of claim 20, as stated above.
Hoffman, in the same field of endeavor, further teaches wherein the movement activity executed by the individual comprises at least one of increasing [muscle strength] of the individual from a first level to a second level or increasing a heart rate of the individual from a first beat frequency to a second beat frequency. (By disclosing, this target activity 
Tran, in the same field of endeavor, further teaches 
wherein the movement activity executed by the individual comprises at least one of increasing muscle strength of the individual from a first level to a second level or increasing a heart rate of the individual from a first beat frequency to a second beat frequency. (By disclosing, EMG and a pattern analyzer is used to detect muscle weakness… historical ambulatory information (time and place) is used to further detect changes in muscle strength. In addition, Samsung's Bio-Processor is an all-in-one health solution chip to measure bioelectrical impedance analysis (BIA), photoplethysmogram (PPG), electrocardiogram (ECG), skin temperature, and galvanic skin response (GSR) into a single chip solution that measures body fat, and skeletal muscle mass, heart rate, heart rhythm, skin temperature and stress level, respectively. See at least Tran: paragraph(s) [1017], [0101] & [0105])
With respect to claim 22:
	Rahman, Tran, Oliver, and Hoffman teach the method of claim 20, as stated above.
Rahman further teaches further comprising:
translating the movement activity to an electrical power output that powers at least a first component in the user device. (By disclosing, power may also be gathered from local power sources such as solar panels, thermo-electric generators, and kinetic energy generators, among others that are alternatives power sources to external power for a battery. These additional sources can either power the system directly or can charge a battery, which, in turn, is used to power the system (e.g., of a band). See at least Rahman: paragraph(s) [0049], [0051] & [0054])
With respect to claim 23:
	Rahman, Tran, Oliver, and Hoffman teach the method of claim 20, as stated above.
Rahman further teaches further comprising:
translating the amount of kinetic energy generated to an electrical power output that powers at least a first component in the user device. (By disclosing, electrical sensor 326 and mechanical sensor 328 may be configured to include other types (e.g., haptic, kinetic, piezoelectric, piezomechanical, pressure, touch, thermal, and others) of sensors for data input to band 200, without limitation. See at least Rahman: paragraph(s) [0049], [0051] & [0054])
With respect to claim 24:
the method of claim 23, as stated above.
Rahman further teaches wherein at least one of the first sensor and the second sensor is a piezoelectric sensor, and wherein translating the kinetic energy to the electrical power output comprises: (See at least Rahman: paragraph(s) [0049], [0051] & [0054])
storing an output charge from the piezoelectric sensor in an energy storage element; and (See at least Rahman: paragraph(s) [0049], [0051] & [0054])
coupling the energy storage element to the first component for powering the first component. (See at least Rahman: paragraph(s) [0049], [0051] & [0054]) 

Response to Arguments
12.	Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive with respect to the 103 rejections. 
In response to applicant’s argument that Rahman, Tran, Hoffman and Tzvieli, taken individually and in combination, do not disclose the feature of "verifying, based on correlating the second and first metrics, that the movement activity in accordance with the sensing does not comprise a cheating attempt but instead is originated by the individual, wherein correlating  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reichert et al. (US 20200320550 A1) teaches personalized visitor connection, including signal strength.
Crankson et al. (US 20150306457 A1): monitoring fitness using a mobile device, including signal strength.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685